DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims  1 & 16 are objected to because of the following informalities:  
Claims 1 & 16 are provided with the format of roman numerals, “i. ii. iii. iv. v.” as well as alphabetic characters, “a., b., c., d., e.”. Each claim must begin and end with a claim and may not be used elsewhere in the claims. (MPEP 608.01m)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "…valves…" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over Harrell (US 20140077484).
Claims 1; 
Harrell teaches a cylindrical horizontal storage tank (Fig. 2C, Item 102 – Tank cross section comprises hollow structure and caped ends to hold fluid) having at least one external fluid connection (Fig. 11, Item 110 – ‘fill pipe’) to the inner cavity, and at least one access point to the access to the inner cavity (Fig. 14, Item 104); a tank support structure (Fig. 7) substantially surrounding and engaging the storage tank having; at least one tank support member (Figs. 7 & 8, Item 232 – ‘cradle members’) engaging the underside of the tank and positioning the tank within a support structure; at least one removable tank coupling member (Fig. 10 & 11, Item 126 – ‘hold down straps’); at least one lateral retention member (¶0038, Lines 10-15, Fig 8 & 11, Item 212); at least one longitudinal retention member (Fig. 8, Item 208a – ‘longitudinal ¶0039, Fig. 2A Item 216/218 – ‘jack assembly’), a tow vehicle engagement means (Fig. 7-9, Item 203); the storage tank is rigidly affixed to the towable trailer assembly where various types of fluids (¶0010) are stored further comprising a set of removable wheels (Fig. 1, - axle considered as indication of removable and serviceable parts). Harrell does not teach a removable tank within the Fig. 5-11 embodiments, however Harrell does teach the deficiencies of a removable tank within the embodiment of Fig. 16A.

    PNG
    media_image1.png
    662
    1126
    media_image1.png
    Greyscale

Harrell teaches within the embodiment of Fig. 16 a storage tank that is removably coupled to the support structure (¶0057, Fig. 16A). 
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form an assembly of a removable tank storage trailer as taught by Harrell benefit of being able to move the tank by crane. (¶0057) 
Claim 2;
¶0005)
Claim 3 & 4;
Harrell teaches the tank cavity stores waste fluid (¶0030, Line 10-13). 
 Claim 5; 
Harrell teaches a tank support member that engages the tanks profile (Fig. 9, Item 232)
Claim 7;
Harrell teaches in the Fig. 7-11 embodiments a rear axle assembly that comprises a set of wheels to aid in transport of a storage tank and provide substantially level placement (Fig. 8 – trailer considered level with respect to the surface below with the aid of a forward jack)
Claim 11 & 12;
Harrell teaches a towable fluid storage tank present in the embodiments of Fig. 5-11. Harrell does not teach a scrubber for corrosive material within the embodiments of Figure 5-11 however does disclose these features within the elements of Fig. 2A/2B. 
Harrell teaches the vapors of a fluid (-frac water-) are neutralized by a scrubber (¶0012, ¶0062 Lines 16-19, - via oxygen introduced to tank from element 406) and the neutralized fluids are stored is a vessel suitable for corrosive material (¶0012 – neutralized frac water remains in the storage vessel).
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form neutralizing scrubber subassembly as taught by Harrell for the benefit of portable treatment that can be reintroduced into the environment or reuse in high water use operations. (¶0010)
Claim 14 & 15;
Harrell teaches a stairway (Fig. 6, Item 131) that is grated. 

    PNG
    media_image2.png
    554
    1049
    media_image2.png
    Greyscale


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Harrell (US 20140077484) as applied to claim 1 above, and further in view of Reiter (US 3810604).
Harrell teaches a pump (Fig. 2A/2B, Item 406 – ‘turbine’) that injects a neutralizing agent (¶0068, Lines 8-9 - Oxygen from air introduced into storage vessel) via a turbine rotor (Fig. 2B, Item 406c). Harrell does not teach that a neutralizing agent is injected from a storage vessel. 
Reiter teaches a towable fluid storage container (Fig. 1, Item 10) further comprising an air storage supply (Fig. 1, Item 30) in the form of a vessel (Item 30 – supply of pressurized air) to be injected into a tank and agitate a fluid. 
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form an assembly as taught by Harrell with further modification by Reiter to form a scrubbing subassembly that comprises a closed neutralization system and maintains a constant stream of air while interacting with the stored fluid. (Reiter, Col. 1, Lines 41-45)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Harrell (US 20140077484) as applied to claim 1 above, and further in view of Yang (KR 101185621 – English translation of description provided).
Harrell does not teach a tank with a valve controlling the flow of fluids may be selected from electromechanical, electro-pneumatic, and electro-hydraulic.
Yang teaches a tank comprising an electronically controlled valve (¶0027 Fig. 2, Item 131/141)
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form a tank assembly as taught by Harrell with further modification by Yang to have a tank automatic control during discharging (Yang, ¶0027) 

Claims 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Harrell (US 20140077484) as applied to claim 1 above, and further in view of Wade (US 6375222).
Harrell teaches a towable fluid storage tank (Fig. 1), but does not indicate structure of a fluid level gauge. 
Wade teaches a towable fluid storage tank (Fig. 1 & 3, Item 10) that comprises a fluid level indicator in the form of a level gauge. (Fig. 3, Item 31, Col. 3, Line 44-57)
It would have been obvious to one of ordinary skill prior to the effective filing date of the present invention to form fluid storage tank as taught by Harrell with further addition of a fluid level indicator as taught by Wade for the benefit of monitoring the tank fluid level. (Col. 5, Lines 42-45).
Allowable Subject Matter
Claim 16 is allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Towable fluid tanks of merit are listed on the included PTO-892 for reference. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES HARRIS whose telephone number is (571)272-2348.  The examiner can normally be reached on M-F 0800-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611                                                                                                                                                                                                        
/M.A.H./Examiner, Art Unit 3611